Appeal from an order of the Supreme Court, Livingston County [Thomas M. Van Strydonck, J.), entered March 24, 2009. The order granted the motion of defendants J&J Hauling, Inc. and the estate of Ernest D. Zeiset, Jr., deceased, and determined that the law of Ontario, Canada concerning noneconomic damages applies to this action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs (see Butler v Stagecoach Group, PLC, 72 AD3d 1581 [2010]). Present—Scudder, P.J., Peradotto, Carni and Sconiers, JJ.